UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7503



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRYANT PIERRE BOONE, a/k/a Ice,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-96-21-A; CA-04-893-1)


Submitted:   January 27, 2005             Decided:   February 3, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bryant Pierre Boone, Appellant Pro Se. Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Bryant P. Boone seeks to appeal the district court’s

order construing his 28 U.S.C. § 2241 (2000) petition as a 28

U.S.C. § 2255 (2000) motion, and dismissing it as successive.                      The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)     (2000).     A     prisoner   satisfies     this      standard    by

demonstrating      that    reasonable      jurists       would    find     that    his

constitutional      claims     are    debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Boone has not made the requisite showing.

Accordingly, although we grant Boone’s motions to file a pro se

supplemental brief, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions      are    adequately    presented      in    the

materials      before   the    court     and    argument    would    not    aid    the

decisional process.

                                                                           DISMISSED




                                        - 2 -